            Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JANE DOE, on behalf of herself and others similarly           Civ. No. __________________
situated,
               Plaintiff,
                                                               CLASS ACTION COMPLAINT
       v.
                                                                   (Trial by Jury Demanded)
ACCUTRACE, INC.,
               Defendant.


       On behalf of herself and all others similarly situated, Plaintiff Jane Doe (“Plaintiff” or “Ms.

Doe”), through her attorneys, the law firms of the Law Office of Adam G. Singer, PLLC and

Francis & Mailman, P.C., respectfully alleges, based on personal knowledge as to Defendant’s

actions and upon information and belief as to all other matters as follows:

                               I.      NATURE OF THE CASE

       1.      This is a consumer class action based upon Defendant Accutrace, Inc.’s willful

violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681x (“FCRA”). Plaintiff brings

this action on behalf of consumers throughout the country who have been the subject of unfair,

prejudicial, misleading and illegal background reports performed by Accutrace and sold to

prospective employers. Accutrace has adopted and maintained a policy and practice of knowingly,

intentionally, recklessly and willfully reporting outdated adverse public record information that is

required to be excluded from the consumer reports that it sells.

       2.      Plaintiff also asserts claims against Defendant for its violation of the FCRA by

generating and selling to a prospective employer a criminal background report containing a

juvenile offense that had been sealed many years before. Had Accutrace followed reasonable




                                                 1
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 2 of 20



procedures to assure maximum possible accuracy, such as checking the actual court records, this

conviction would not have been reported. Criminal background reports that Accutrace creates and

sells nationwide routinely include inaccurate information about criminal records, including

criminal records that have been expunged, vacated, sealed or dismissed, because Accutrace relies

on unreliable sources for its information.

       3.      Accutrace’s practice harms consumers seeking employment by prejudicing their

employers and prospective employers with inaccurate and outdated adverse information, and also

harms interstate commerce as a whole.

       4.      The prejudice caused by the erroneous reporting of sealed records and outdated

adverse public record information is exacerbated by Accutrace’s failure to notify the consumer

contemporaneously of the fact that the erroneous outdated information is being sent to an employer

or prospective employer, and Accutrace’s failure to maintain strict procedures to insure that

adverse information it reports is accurate, complete and up to date and that sealed or outdated

adverse public record information is removed from its reports.

       5.      As a result, consumers who are entitled to receive copies of their credit files from

Accutrace pursuant to section 1681g of the FCRA are deprived of full disclosure, and unable to

adequately verify and or dispute the information that Accutrace is selling to employers.

Accutrace's practice harms consumers seeking employment by prejudicing their employers and

prospective employers with outdated, adverse information, and also harms interstate commerce as

a whole.

       6.      Congress also created heightened standards regulating the use of consumer reports

for employment purposes. 15 U.S.C. § 1681b(b)(3). Under the FCRA, a person using a consumer

report for employment purposes who intends to take any adverse employment action based in




                                                2
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 3 of 20



whole or in part on the report must provide the consumer with a copy of the report and a written

description of the consumer’s rights under the FCRA, before taking such adverse action. Id.

After an adverse action occurs, the applicant must receive a second notice mandated by 15 U.S.C.

§ 1681m.

       7.     This is one of the most fundamental protections afforded to employees under the

FCRA. The purpose of the pre-adverse action notice is to allow prospective and current employees

an opportunity to clear up any inaccuracies or misstatements in the report and to address any

misunderstandings the report may have created for the employer before the employer receives a

supposedly “verified” report from a third-party agency. For this reason, the FCRA is designed to

provide employees/applicants with ample time to identify inaccuracies or misunderstandings in

their consumer reports and correct or explain them before the employer has made an employment

decision.

       8.     In violation of the FCRA, Defendant willfully and negligently failed to comply with

the FCRA’s mandatory pre-adverse action notification requirement and failed to provide a copy

of the inaccurate background report before the adverse action occurred, as required by 15 U.S.C.

§ 1681b(b)(3). Every year, individuals who have applied for employment have been similarly

aggrieved by the Defendant’s same violation of 15 U.S.C. § 1681b(b)(3).

                             II.    JURISDICTION & VENUE

       9.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       10.    Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                       III.   PARTIES

       11.    Plaintiff Jane Doe is an adult individual who resides in Mt. Vernon, New York.

       12.    Defendant Accutrace, Inc. is a consumer reporting agency that has principal places




                                               3
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 4 of 20



of business in Bryn Mawr and Coatesville, Pennsylvania and regularly conducts business

throughout the country. Accutrace touts itself as “a nationwide full-service background screening

and healthcare/military credentialing company.” See http://www.accu-trace.com/company.php.

                              IV.     FACTUAL ALLEGATIONS

A.     Accutrace’s Practices As A Consumer Reporting Agency And Furnisher Of
       Consumer Information For Employment Purposes

       1.      Accutrace Reports Inaccurate, Antiquated and Sealed Information

       13.     At all times pertinent hereto, Accutrace was a consumer reporting agency (“CRA”)

as defined by section 1681a(f) of the FCRA, and a “person” as defined by section 1681a(b).

       14.     At all times relevant hereto, Plaintiff was a “consumer” as that term is defined by

section 1681a(c) of the FCRA.

       15.     Among other things, the FCRA regulates the collection, maintenance, and

disclosure of consumer reports by CRAs, including public record information.

       16.     Accutrace investigates and reviews public record databases and maintains

consumer files which contain public record information concerning, among other things, the

alleged criminal record history of individuals.

       17.     From its files, Accutrace sells consumer reports to potential employers wishing to

investigate the criminal record history, or lack thereof, with regard to various job applicants or

employees. According to its website, Accutrace “provides a full-spectrum of domestic and

international background screening and credentialing solutions for businesses and organizations

of all sizes. Our full suite of screening and credentialing services range from data verification and

collection to full-credentialing and proactive credentials tracking. With Accutrace you always get

complete, concise, compliant and accurate reports at the right price— delivered directly to you

through our user-friendly and secure web-based ordering system.”                   See http://accu-



                                                  4
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 5 of 20



trace.com/services.php#employment-screening.

       18.       When a CRA produces a copy of a consumer's report to the consumer or a third

party, the CRA is required to exclude adverse items of information, including records of arrest,

which antedate the consumer report by more than seven years. See 15 U.S.C. § 1681c(a)(5).

       19.       Adverse items of information, such as records of arrest which antedate the

consumer report by more than seven years, may be included in a consumer report, but only for

consumer reports used in connection with the employment of any individual at an annual salary

which equals, or which may be reasonably expected to equal $75,000, or more. See 15 U.S.C.

§ 1681c(b)(3).

       20.       A CRA is also prohibited from disclosing records of offenses that have been

ordered sealed by a court.

       21.       Despite these clear and unambiguous requirements of the FCRA, Accutrace sells

adverse items of information, including records of arrest, which predate the consumer report by

more than seven years, before Accutrace knows or would have any reason to know that the

consumer credit report is being used in connection with the employment of an individual who

meets the FCRA salary threshold requirement of an annual salary of $75,000 or more.

       22.       Based on a common policy and practice, Accutrace regularly and unlawfully

reports outdated criminal records.

       23.       Accutrace also reports records of offenses, such as juvenile offenses, that have been

sealed by court order.

       24.       Accutrace’s practice not only violates the FCRA as a matter of law, it exacts serious

consequences on consumer job applicants and interstate commerce. When consumers have been

reported as having criminal records that are required by law not to be reported, they are viewed as




                                                   5
              Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 6 of 20



less desirable job applicants and more likely not to be hired or continue to be employed by the

employers who pay Accutrace for such reports.

        25.        Despite its duties to refrain from reporting outdated, sealed and adverse

information, Accutrace has nonetheless deliberately, willfully, intentionally, recklessly and

negligently adopted a policy and practice that disregards these duties, in violation of the FCRA.

        2.         Accutrace Takes Adverse Action Against Consumers Before Providing Notice

        26.        In addition to providing background reports, on information and belief, Accutrace

also provides to its employment screening customers an additional service called “adjudication.”

Under this service, Accutrace scores an applicant eligible or ineligible for employment based upon

an adjudication “matrix” that the customer developed with Accutrace using its hiring criteria.

Reports are then adjudicated by Accutrace as either meeting or not meeting the customer’s

requirements.

        27.        The adjudication service is attractive to Accutrace’s customers who are constantly

hiring and promoting in large volumes because it provides the customer with a remote, outsourced

tool to make its employment decisions rapidly.

        28.        Once Accutrace adjudicates an applicant as ineligible for employment on a

background report (because that applicant purportedly has a criminal court record, for example)

that adjudication removes an applicant from hiring consideration.

        29.        Employers will, in effect, adopt Accutrace’s adjudication as their own, without any

further process given to the job applicant, and take adverse action based upon that adjudication.

        30.        As in the case of Plaintiff, an employer will move forward with the applications of

other candidates, but not those applicants adjudicated by Accutrace as not meeting the employer’s

hiring criteria.




                                                    6
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 7 of 20



       31.     Under the FCRA, any “person” using a consumer report, such as Defendant, who

intends to take an “adverse action” on a job application “based in whole or in part” on information

obtained from the consumer report, must provide notice of that fact to the consumer-applicant and

must include with the notice a copy of the consumer report and a notice of the consumer’s dispute

rights under the FCRA, before taking the adverse action. 15 U.S.C. § 1681b(b)(3)(A); see also

Goode v. LexisNexis Risk & Info. Analytics, 848 F. Supp. 2d 532, 542 (E.D. Pa. 2012) (more than

one business can be a user of a single background report; “Under the FCRA, ‘person’ means any

individual, partnership, corporation, trust, estate, cooperative, association, government or

governmental subdivision or agency, or other entity. § 1681a(b). Thus, defendant is a person and

must comply with § 1681b(b)(3)(A).”).

       32.     A primary reason that Congress required that a person intending to take an adverse

action based on information in a consumer report provide the report to the consumer before taking

the adverse action is so the consumer has time to review the report and dispute information that

may be inaccurate or discuss the report with the prospective employer before adverse action is

taken. See Federal Trade Commission letter dated December 18, 1997 to Harold R. Hawkey, Esq.

(“[T]he clear purpose of the provision to allow consumers to discuss reports with employers or

otherwise respond before adverse action is taken.”).

       33.     Numerous courts interpreting the FCRA have found FTC opinion letters

persuasive. See, e.g., Owner-Operator Independent Drivers Ass’n, Inc. v. USIS Commercial, 537

F.3d 1184, 1192 (10th Cir. 2008); Morris v. Equifax Info. Servs., LLC, 457 F.3d 460, 468 (5th Cir.

2006). See also Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 271-72 n.5 (3d Cir. 2013) (affording

some deference to Federal Communication Commission analysis and finding it persuasive in

interpreting Telephone Consumer Protection Act).




                                                7
              Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 8 of 20



        34.     Consistent with that purpose, federal courts have held that consumers must be

provided with the report “a sufficient amount of time before … adverse action [is taken] so that

the consumer may rectify any inaccuracies in the report.” Williams v. Telespectrum, Inc., 2006

WL 7067107 (E.D. Va. Nov. 7, 2006); Beverly v. Wal-Mart Stores, Inc., 2008 WL 149032 (E.D.

Va. Jan. 11, 2008) (quoting Williams). In Reardon v. Closetmaid Corp., 2011 WL 1628041 (W.D.

Pa. April 27, 2011), the court certified a class action for prospective employees who did not receive

a copy of their consumer report at least five days before being notified that the employer might

take adverse action.

        35.     The reasons for the “pre-adverse action notice” requirement with regard to

employment situations are to alert the job applicant that she is about to experience an adverse

action, such as a rejection, based on the content of a report, and to provide her an opportunity to

challenge the accuracy or relevancy of the information with the consumer reporting agency or the

user before that job prospect or job is lost.

        36.     Accutrace typically does not provide job applicants with a copy of their consumer

reports or a statement of their FCRA rights before taking adverse action against them based upon

the information in such reports, despite being required to do so by section 1681b(b)(3)(A) of the

FCRA.

        37.     Such consumers are prejudiced in their ability to adequately determine whether the

information is being property reported. Pursuant to Accutrace’s practice, by the time the consumer

is made aware of the reporting of outdated adverse information, it is too late to correct the contents

of the report because it has already been sold to the employer by Accutrace and has formed the

basis of a decision not to hire the applicant.

        38.     The FCRA statutory text, the FTC opinions and the cases cited constitute significant




                                                  8
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 9 of 20



authority that existed during the time Defendant failed to comply with the pre-adverse action

requirements of 15 U.S.C. § 1681b(b)(3)(A).

       39.     Despite its duties to provide timely and proper pre-adverse action notice, Accutrace

has nonetheless deliberately, willfully, intentionally, recklessly and negligently adopted a policy

and practice that disregards its duties, in violation of the FCRA.

B.     The Use of Accutrace’s Background Screening Reports

       40.     In this case, three different healthcare staffing companies, Cross Country

Healthcare, Inc. (“CCH”), Optimal Workforce Solutions, LLC (“OWS”) and Medical Staffing

Network, Inc. (“MSN”) (collectively, “Staffing Companies”) combined to purchase and use

Accutrace’s screening services to conduct a background check on Plaintiff Doe in connection with

her application for employment. The background report resulting from Accutrace’s services was

delivered directly to the Staffing Companies.

       41.     This process utilized by Accutrace in connection with Plaintiff’s application for

employment is typical of its business practices, and utilized with most, if not all, of its customers

seeking background reports on employment applicants.

       42.     Through their agreements with Accutrace, the Staffing Companies and other

Accutrace customers have deputized Accutrace with the responsibility of adjudicating

employment applicants’ eligibility for employment based on the information in their consumer

reports.

       43.     If an employment applicant’s consumer report has negative information that

Accutrace’s customers deem preclusive of employment based on their criteria, Accutrace

communicates its adjudicated conclusion to its client who in turn relies upon the conclusion in

making employment decisions.

       44.     When Accutrace negatively adjudicates a consumer on behalf of the Staffing


                                                 9
              Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 10 of 20



Companies or its other customers, those customers are taking an action that adversely affects

consumers, more specifically, one that will result in the consumer not being hired or being

terminated.

C.     The Experience of Plaintiff Jane Doe

       45.      In or about October 2016, Plaintiff Jane Doe sought employment through CCH for

a position of Patient Care Assistant with Westchester Medical Center in Valhalla, New York.

       46.      Following an interview at Westchester Medical, Ms. Doe was sent a letter, dated

October 26, 2016 and on the letterhead of OWS, that confirmed a verbal offer of employment as a

Patient Care Assistant, to begin work on November 14, 2016 at an hourly wage of $16.00. The

letter stated that the offer was contingent on, among other things, a “Background Screen,” and that

it was valid through October 27, 2016.

       47.      Because Ms. Doe had no criminal record, Ms. Doe relied on the job offer and called

her current employer to notify them that she would relinquish her full-time schedule there and

switch to a part-time per diem schedule. As a result, her hours of employment were reduced.

       48.      Ms. Doe signed her acceptance of the offer and returned the letter to Westchester

Medical on October 27, 2016. On that same day, she met with Westchester Medical personnel,

was given an explanation of job functions, taken on a tour of the facilities and introduced to staff.

       49.      Later that day, Ms. Doe received a telephone call from Alecia Kelly-Ormond, a

human resources manager for CCH and OWS, who informed her that Westchester Medical could

not go forward with her employment because of a “flag” on her background check.

       50.      Ms. Doe did not understand what Ms. Kelly-Ormond was referring to. Ms. Kelly-

Ormond did not disclose the name of the company that had performed the background check.

       51.      Ms. Doe was removed from hiring consideration based upon the “flag” appearing

on the background report, which adjudicated Ms. Doe as being not eligible for employment.


                                                 10
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 11 of 20



       52.     The Staffing Companies adopted Accutrace’s adjudication as their own without any

further process being provided to Ms. Doe and took adverse action against Plaintiff on October 27,

2016 based upon that adjudication.

       53.     Eight days later, on November 4, 2016, Plaintiff was mailed a letter labeled as

“Preliminary Notice of Adverse Action.” Plaintiff did not receive the letter until several days later.

       54.     The letter was dated October 28, 2016. The envelope was postmarked November

4, 2016, and bore a return address of “Accutrace, Inc., P.O. Box 624, Bryn Mawr, PA 19010.”

       55.     The letter was written on the letterhead of MSN, with an address of 901 Yamato

Rd., Suite 110, Boca Raton, FL 33431, and signed “Sincerely, Paulette Ballard, Director of

Employee Relations, Medical Staffing Network.”            The letter also stated, “Return Service

Requested, C/O Medical Staffing Network, POB 624, Bryn Mawr, PA 19010.”

       56.     By the time the October 28, 2016 letter, postmarked November 4, 2016, was

received by Ms. Doe, she was already denied the job at Westchester Medical based upon the

consumer report from Accutrace.

       57.     Defendant’s negative adjudication of Plaintiff’s application occurred prior to

Plaintiff being notified in writing of that fact and prior to Plaintiff being provided with a copy of

the report or any meaningful opportunity to dispute it. In doing so, Defendant failed to comply

with the FCRA’s pre-adverse action notification requirements.

       58.     It was when she received the letter and the Accutrace report, well over a week after

her telephone conversation with Ms. Kelly-Ormond, that Ms. Doe first learned that the “flag”

referred to the Accutrace background report obtained by the Staffing Companies that improperly

and erroneously disclosed a record of a 2004 incident that occurred when she was a juvenile, which

is by law not a public record. The record was of a non-conviction that had been ordered sealed by




                                                 11
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 12 of 20



the City Court of Mount Vernon in September 2010.

       59.     The Accutrace report inaccurately stated that the source of the information was

“Mount Vernon City Court.” This statement of the source was necessarily inaccurate because the

public record had been ordered sealed in September 2010, more than six years earlier.

       60.     Accutrace’s practices and procedures described herein affected not only Ms. Doe,

but also other applicants for employment who had outdated adverse information that was

deliberately, knowingly and recklessly reported by Accutrace to prospective employers. By way

of example, and not limitation, the FCRA’s restriction to the reporting of adverse arrest record

information for not more than seven years, see 15 U.S.C. § 1681c(a)(5), requires that a CRA report

the actual and correct date of arrest. Such date starts the statutory purge time period. By failing

to maintain strict procedures to insure reporting of complete and up to date public record

information, Accutrace’s practices directly conflict with the purposes of the FCRA and result in

harm to consumers.

       61.     Moreover, the reporting of a non-conviction resulting from a juvenile offense, and

the reporting of a sealed record, directly violates the FCRA’s requirement of “maximum possible

accuracy,” 15 U.S.C. § 1681e(b), as well as the Congressional mandate that CRAs exercise their

“grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to

privacy,” and that they adopt reasonable procedures for reporting information “which is fair and

equitable to the consumer, with regard to the confidentiality, accuracy, relevancy and proper

utilization of such information….” 15 U.S.C. § 1681(a)(4), (b).

       62.     The harm suffered by Ms. Doe as a result of Accutrace’s actions and omissions was

particularized and concrete as she lost a job directly as a result of Defendant’s conduct.

       63.     Congress has long provided in the FCRA for the rights of consumers to be free from




                                                 12
              Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 13 of 20



the reporting of inaccurate information about them. Such inaccurate and defamatory reporting, as

performed by Accutrace in this case, is also grounded in the common law tort of libel and invasion

of privacy. Accutrace published and sold information labeling Ms. Doe as a criminal when, in

fact, the juvenile offense led only to a non-conviction and had long since been sealed by court

order, over six years earlier.

        64.     At all times pertinent hereto, Accutrace’s conduct was a result of its deliberate

policies and practices, was willful, and carried out in reckless disregard for a consumer’s rights as

set forth in the FCRA, and further assumed an unjustifiably high risk of harm.

        65.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

                            VI.    CLASS ACTION ALLEGATIONS

        66.     Plaintiff brings this action pursuant to the Federal Rules of Civil Procedure 23(a)

and 23(b)(3) on behalf of the following Classes:

                a.      The 1681c Class. All consumers residing in the United States
        (including all Territories and other political subdivisions of the United States) who,
        beginning five years prior to the filing of the Complaint and continuing through the
        resolution of this action, were the subject of any consumer report prepared by
        Accutrace which included any non-conviction criminal record which antedated the
        report by more than seven years.

               b.       The 1681e(b) Sealed Record Class. All consumers residing in the
        United States (including all Territories and other political subdivisions of the
        United States) as to whom, beginning five years prior to the date of the filing of the
        Complaint and continuing through the resolution of this action, Defendant reported
        a public record or criminal record that had been expunged, vacated, sealed or
        dismissed prior to the date of the report in connection with an application for a
        residential lease or tenancy, employment or credit.

               c.      The 1681e(b) Juvenile Record Class. All consumers residing in
        the United States (including all Territories and other political subdivisions of the
        United States) as to whom, beginning five years prior to the date of the filing of the
        Complaint and continuing through the resolution of this action, Defendant reported


                                                 13
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 14 of 20



       a public record or criminal record of a juvenile offense in connection with an
       application for a residential lease or tenancy, employment or credit.

               d.       The 1681b(b)(3) Class. All applicants for employment residing in
       the United States (including all territories and other political subdivisions of the
       United States) who were the subject of a background report that was used by
       Defendant to take an adverse employment action regarding such applicant for
       employment, within five years prior to the filing of this action and extending
       through the resolution of this case, and for whom Defendant failed to provide the
       applicant a copy of his or her consumer report or a copy of the FCRA summary of
       rights at least five business days before it took such adverse action.

       67.     Plaintiff reserves the right to amend the definition of the Classes based on discovery

or legal developments.

       68.     Numerosity. FED. R. CIV. P. 23(a)(1). The Class members are so numerous that

joinder of all is impractical. Upon information and belief, Accutrace sells hundreds if not

thousands of consumer reports each year, and those persons’ names and addresses are identifiable

through documents maintained by Accutrace.

       69.     Existence and Predominance of Common Questions of Law and Fact. FED. R.

CIV. P. 23(a)(2). Common questions of law and fact exist as to all members of the Class and

predominate over the questions affecting only individual members. The common legal and factual

questions include, among others:

               a.        Whether Accutrace willfully violated section 1681c of the FCRA by failing

to exclude outdated adverse information in its consumer reports;

               b.     Whether Accutrace willfully violated section 1681e(b) of the FCRA by

reporting expunged, vacated, sealed or dismissed public record or criminal record information to

landlords, employers or credit grantors;

               c.     Whether Accutrace willfully violated section 1681e(b) of the FCRA by

reporting juvenile records;

               d.     Whether Accutrace failed to provide each applicant for employment a copy


                                                14
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 15 of 20



of their consumer report at least five business days before Defendant took adverse action based

upon the consumer report;

               e.      Whether Accutrace failed to provide each applicant for employment a copy

of their written notice of FCRA rights at least five business days before Accutrace took adverse

action based upon the consumer report; and

               f.      Whether Accutrace acted willfully or negligently in disregard of the rights

of employment applicants by failing to permit its employees and automated systems to send

employment applicants their full consumer report and a written statement of their FCRA rights at

least five business days before taking adverse action based on the consumer report.

       70.     Typicality. FED. R. CIV. P. 23(a)(3). Plaintiff’s claims are typical of the claims

of each Class member. Plaintiff has the same claims for statutory and punitive damages as Class

members, arising out of Accutrace’s common course of conduct.

       71.     Adequacy. FED. R. CIV. P. 23(a)(4). Plaintiff is an adequate representative of the

Classes. Her interests are aligned with and not antagonistic to, the interests of the members of the

Classes she seeks to represent, she has retained counsel competent and experienced in such

litigation, and she intends to prosecute this action vigorously. Plaintiff and her counsel will fairly

and adequately protect the interests of the members of the Classes.

       72.     Predominance and Superiority. FED. R. CIV. P. 23(b)(3). Questions of law and

fact common to the Class members predominate over questions affecting only individual members,

and a class action is superior to other available methods for fair and efficient adjudication of the

controversy. The statutory and punitive damages sought by each member are such that individual

prosecution would prove burdensome and expensive given the complex and extensive litigation

necessitated by Accutrace’s conduct. It would be virtually impossible for the members of the Class




                                                 15
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 16 of 20



individually to redress effectively the wrongs done to them. Even if the members of the Class

themselves could afford such individual litigation, it would be an unnecessary burden on the

courts. Furthermore, individualized litigation presents a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and to the court system presented by

the complex legal and factual issues raised by Accutrace’s conduct. By contrast, the class action

device will result in substantial benefits to the litigants and the Court by allowing the Court to

resolve numerous individual claims based upon a single set of proof in a unified proceeding.

                                   VII.   CAUSES OF ACTION

                                             COUNT I
                                  15 U.S.C. § 1681c (Class Claim)

       73.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       74.       At all times pertinent hereto, Accutrace was a “person” and a “consumer reporting

agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       75.       At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       76.       At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       77.       Accutrace violated the FCRA by engaging in the following conduct in violation of

15 U.S.C. § 1681c(a)(5):

                 a.     Failing to maintain strict procedures to assure that the adverse information

being reported is not out of date; and

                 b.     Failing to exclude outdated adverse information in its consumer reports.

       78.       The violations by Accutrace were willful and negligent, rendering Defendant liable



                                                  16
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 17 of 20



for statutory damages, punitive damages, and actual damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o.

                                            COUNT II
                                15 U.S.C. § 1681e(b) (Class Claim)

       79.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       80.       At all times pertinent hereto, Accutrace was a “person” and “consumer reporting

agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       81.       At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       82.       At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       83.       Accutrace violated 15 U.S.C. § 1681e(b) as to Plaintiff, the 1681e(b) Sealed Record

Class and the 1681e(b) Juvenile Record Class by willfully and negligently failing to follow

reasonable procedures to assure maximum possible accuracy in the preparation and sale of

consumer reports about Plaintiff and other consumers which contained public records or criminal

records that had been expunged, vacated, sealed or dismissed prior to their sale and/or

dissemination, or which contained records of juvenile offenses.

       84.       The violations by Accutrace were willful and negligent, rendering Defendant liable

for statutory damages, punitive damages, and actual damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o.

                                           COUNT III
                              15 U.S.C. § 1681b(b)(3) (Class Claim)

       85.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.


                                                  17
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 18 of 20



       86.     At all times pertinent hereto, Accutrace was a “person” and “consumer reporting

agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       87.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       88.     At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       89.     The FCRA provides that any person “using a consumer report for employment

purposes” who intends to take any “adverse action based in whole or in part on the report,” must

provide the consumer with a copy of the report and a written description of the consumer’s rights

under the FCRA, as prescribed by the Federal Trade Commission, before taking such adverse

action. 15 U.S.C. § 1681b(b)(3)(A).

       90.     For purposes of this requirement, an “adverse action” includes “any . . . decision .

. . that adversely affects any current or prospective employee.” 15 U.S.C. § 1681a(k)(1)(B)(ii).

       91.     Accutrace is a “person” that regularly uses background reports for employment

purposes.

       92.     The FCRA requires Defendant, as a user of consumer reports for employment

purposes, before taking adverse action based in whole or in part on the report, to provide to the

consumer to whom the report relates, a copy of the report and a written description of the

consumer’s rights under the FCRA. 15 U.S.C. § 1681b(b)(3)(A)(i), (ii).

       93.     Defendant willfully or negligently violated section 1681b(b)(3) of the FCRA by

failing to provide Plaintiff and the members of the 1681b(b)(3) Class the following before using

such reports: (a) the required pre-adverse action notice; (b) a copy of the consumer report; and,

(c) a written description of the consumer’s rights under the FCRA, and thereby denied the




                                                18
             Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 19 of 20



consumers sufficient time to be able to review and dispute the report before Defendant took

adverse action on their employment applications.

                                            COUNT IV
                               15 U.S.C. § 1681k (Individual Claim)

       94.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       95.       Pursuant to 15 U.S.C. §§ 1681n and 1681o, Accutrace is liable for failing to failing

to notify Plaintiff Doe that it was reporting public record information about her at the time it

furnished such information to the Staffing Companies, and failing to maintain strict procedures to

insure that the public record information it was reporting was complete and up to date, in violation

of 15 U.S.C. § 1681k.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the Classes pray for relief as follows:

       A.        An order certifying the case as a class action on behalf of the proposed Classes

under Federal Rule of Civil Procedure 23 and appointing Plaintiff and the undersigned counsel of

record to represent same;

       B.        An award of actual, statutory and punitive damages for Plaintiff and the Classes;

       C.        An award of pre-judgment and post-judgment interest as provided by law;

       D.        An award of attorney's fees and costs; and

       E.        Such other relief as the Court deems just and proper.

                                         TRIAL BY JURY

       Plaintiff hereby requests a trial by jury on those causes of action where a trial by jury is

allowed by law.




                                                  19
          Case 7:18-cv-09059 Document 1 Filed 10/03/18 Page 20 of 20



DATE: October 3, 2018               Respectfully submitted,

                              BY:    /s/ Adam G. Singer
                                    ADAM G. SINGER
                                    LAW OFFICE OF ADAM G. SINGER, PLLC
                                    445 Hamilton Avenue, Suite 1102
                                    White Plains, New York 10601
                                    T: 212.842.2428
                                    E: asinger@adamsingerlaw.com

                                    FRANCIS & MAILMAN, P.C.
                                    JAMES A. FRANCIS
                                    DAVID A. SEARLES
                                    1600 Market Street, Suite 2510
                                    Philadelphia, PA 19103
                                    T: 215.735.8600
                                    F: 215.940.8000
                                    E: jfrancis@consumerlawfirm.com
                                    E: dsearles@consumerlawfirm.com

                                    Attorneys for Plaintiff and the Classes




                                      20
